Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US18/44995 with a filing date 08/02/2018, which claims benefit of 62/540,200 with a filing date 08/02/2017. 
2.	Amendment of claims 1, 5-7, 12 and 35, and cancelation of claims 16-23 and 25-34 in the amendment filed on 10/12/2021 is acknowledged. Claims 1-15, 24 and 35 are pending in the application. 
Responses to Amendments/Arguments
3.	The rejection of claims 1, 12 and 35 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 10/12/2021.  The rejection of claims 5-7 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 10/12/2021.  Since claims 16-18 have been canceled, therefore the rejection of claims 16-18 under 35 U.S.C. 112 (b) has been obviated herein.

4.	Applicant's arguments regarding the rejection of claims 1-11, 24 and 35 under 35 U.S.C. 103 (a) over Birznieks et al. ‘638 have been fully considered but  they are  not persuasive.   
	Applicants state “the present invention is directed to the treatment of a particular subpopulation of patients suffering from an affective disorder. Specifically, Applicant found that tastmelteon was effective in treating Majority Black African patients suffering from MDD but was ”, see page 5. 
Birznieks et al. ‘638 discloses a method for treating major depression in a human comprising administrating to the human an effective amount of compound MA-1 of formula (I), i.e., 

    PNG
    media_image1.png
    107
    292
    media_image1.png
    Greyscale
(i.e., tasimelteon), see claim 1 in column 6.  The major depression includes at least one symptom selected from a group consisting of: persistent sad, anxious, or empty mood;  feelings of hopelessness;  pessimism;  feelings of guilt, worthlessness, or helplessness;  loss of interest or pleasure in hobbies and activities that were once enjoyed, including sex;  decreased energy, fatigue, or being slowed down;  difficulty concentrating, remembering, or making decisions;  insomnia, early-morning awakening, or oversleeping;  appetite and/or weight loss or 
overeating and weight gain;  thoughts of death or suicide;  suicide attempts;  
restlessness;  irritability;  persistent physical symptoms that do not respond 
to treatment, such as headaches, digestive disorders, and chronic pain;  or any combination of the preceding, see claim 2 in column 6.  The dose of tasimelteon is from 1 to 500 mg/day. Thus the treated population Majority Black African patient of the instant claims are embraced within the broader scope of a human of Birznieks et al. ‘638.  Therefore the methods of use of Birznieks et al. ‘638 still render obviousness over the instant invention. The rejection of claims 1-11, 24 and 35 under 35 U.S.C. 103 (a) over Birznieks et al. ‘638 is maintained.
5. 	Applicant's arguments regarding the rejection of claims 12-15 under 35 U.S.C. 103 (a) over Dressman et al. ‘076 have been fully considered and they are persuasive.   
Since Dressman et al. ‘076 does not disclose the instant methods of use, therefore it is distinct from the instant invention. The rejection of claims 12-15 under 35 U.S.C. 103 (a) over Dressman et al. ‘076 has been overcome in the amendment filed on 10/12/2021.  Since claims 16-18 have been canceled, therefore the rejection of claims 16-18 under 35 U.S.C. 103 (a) has been obviated herein.
6. 	Since Dressman et al. ‘492 and ‘176 do not claim the instant methods of use, therefore they are distinct from the instant invention.  The rejection of claims 1, 12 and 35 under the obviousness-type double patenting over Dressman et al. ‘492 and ‘176 has been overcome in the amendment filed on 10/12/2021.  
7.	Claims 12-15 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  
8.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	








Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

November 23, 2021